DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-3, 6, 9-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednar (US 8,375,928 B1) in view of Yehle (US 7,784,453 B1).

	Regarding claim 1, Bednar teaches a crossbow crank See Abstract comprising: 
a housing See Figure 2 item 202; 
a shaft rotatable with respect to said housing See Figure 4 noting item 224; 
a release mechanism having a first position and a second position, said release mechanism moving along a length of said shaft between said first position and said second position, said release mechanism rotationally engaged with said shaft in said first position, said release mechanism not rotationally engaged with said shaft in said second position. See Bednar item 222 and 306 and 8:65+.
Yehle teaches:
a one-way mechanism arranged to prevent rotation of said shaft in a first rotational direction; and  See 108, 3:4-26.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bednar with the teaching of Yehle to allow their relative rotation in a first rotation direction (See 3:5-7).

	Regarding claim 20, Bednar teaches a crossbow crank See Abstract comprising: 
a housing; See Figure 2 item 202
a shaft rotatable with respect to said housing; See Figure 4 item 224
a release mechanism arranged to disengage said roller clutch from said shaft.  See 306 and 222 and 8:65+.
Yehle teaches:
a roller clutch mechanism arranged to allow rotation of said shaft in one rotational direction; and See 108 and reference 3:4-26
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bednar with the teaching of Yehle to allow their relative rotation in a first rotation direction (See 3:5-7).

	Regarding claims 2-3, 6, 9-19, Bednar teaches:
3. The crossbow crank of claim 1, wherein said shaft comprises a first spool and a second spool oriented on opposite sides of the shaft.  See Figure 4 and 226 and 228.
6. The crossbow crank of claim 1, said release mechanism comprising a sleeve that surrounds said shaft.  See Figure 6 noting item 306.
9. The crossbow crank of claim 1, said release mechanism comprising a release lever that extends through said housing.  See Figure 4 item 218.
10. The crossbow crank of claim 9, wherein said release lever pivots with respect to said housing.  See 8:24+
11. The crossbow crank of claim 1, said shaft comprising a first shaft, said crossbow crank further comprising a second shaft rotationally engaged to said first shaft.  See Figure 4 and 6 and 8:44+
12. The crossbow crank of claim 11, wherein said first shaft comprises a crank arm.  See Figure 9 item 405.
13. The crossbow crank of claim 12, wherein said second shaft comprises a spool.  See Figure 4 noting item 226 or 228.
14. The crossbow crank of claim 11, wherein said second shaft is arranged to rotate at a different speed from said first shaft.  See Figure 4 and 5 noting item 8:44.
15. The crossbow crank of claim 11, wherein said first shaft comprises a first gear, said second shaft comprises a second gear, and said first gear is engaged with said second gear.  See Figure 4 and 5 noting item 8:44+.
16. The crossbow crank of claim 15, wherein said first gear and said second gear each comprise a plurality of teeth, said first gear having a different number of teeth than said second gear.  See Figure 4 and 5 noting 8:44+.
17. The crossbow crank of claim 1, comprising a retraction spring arranged to bias said shaft in a second rotational direction.  See 8:65+ and item 306.
18. The crossbow crank of claim 1, comprising a biasing member arranged to bias said release mechanism to its first position.  See 8:24+
19. The crossbow crank of claim 1, comprising a guide slot in said housing, a cocking string passing through said guide slot.  See Figure 7.

	Regarding claim 2, Yehle teaches wherein said one-way mechanism comprises a roller clutch.  See item 108. It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bednar with the teaching of Yehle to allow their relative rotation in a first rotation direction (See 3:5-7).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednar (US 8,375,928 B1) in view of Yehle (US 7,784,453 B1) and Shepley (US 2010/0170486).

	Regarding claim 4, Shepley teaches at [0021] a crank arm engaged to the shaft.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bednar with the teaching of Shepley to rotate a drive axle to wind a rope around a spool (See [0021]).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednar (US 8,375,928 B1) in view of Yehle (US 7,784,453 B1), Shepley (US 2010/0170486) and Giudici (US 2012/0167710).

	Regarding claim 5, Giudici teaches a moevable pin arranged to release said crank arm from said shaft.  See [0073] noting “it is possible to remove the pin (2) from the housing (40) and consequently detach the pedal from the crank.”  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bednar to include the pin as taught by Giudici to allow a crank arm to be detached from another item. (See [0073]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednar (US 8,375,928 B1) in view of Yehle (US 7,784,453 B1) and Clayton (US 5,660,159 A).

	Regarding claims 7-8, Clayton teaches wherein said sleeve comprises a non-circular inner surface and wherein said shaft comprises a non-circular portion arranged to engage said non-circular inner surface of said sleeve.  See 3:58+  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Bednar to include the non-circular inner surface as taught by Clayton to allow mutual rotation of both elements when one is turned (See 3:58-4:28).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,341,434. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially the same subject matter.  Both the claims of the instant application and the ‘434 patent contain limitations directed towards crossbow crank, a housing, a shaft, a one-way mechanism and a release mechanism.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,502,518 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially the same subject matter.  Both the claims of the instant application and the ‘518 patent contain limitations directed towards crossbow crank, a housing, a shaft, a one-way mechanism and a release mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711